Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 07/07/2022 that has been entered and made of record. 
 
Response to Amendments
2. 	Claims 20-22, 24-27 and  31 are currently amended. New claims 32-39 are added. No New matter is being added. No claim is cancelled.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
4.	Summary of Arguments: 
Regarding claim 1, Applicant argues that VAN OS does discloses triggers such as button presses, key phrases or the like to initiate the receipt of speech input per paragraph [0130], but does not disclose the claimed use of the sound dialogue function in combination with the first application on the server side
reacting to an activation keyword. Rather, the virtual assistance client in VAN OS with reference to key phrases per Figs. 12 appears to be on the client side which is consistent with Figure 2 and paragraph [0059] in VAN OS, which states that “the virtual assistant can be received at user device 102.” (Remark page08, para02)
Examiners Response:
Applicant’s argument is respectfully considered but not persuasive since the claim language is broad and taking broadest possible approach, OS teaches application 362 as a second application and 263 as a first application from client devices are connected to internt108 on server system 110 which includes the server 110 and user device 102 including TV set up box as part of the system 100 which includes the server and client devices. So application execution are of the system which is a server and client being processed by processing module 118. Examiner holds the rejection.
5.	Summary of Arguments: 
Regarding claim 1, Applicant argues that VAN OS does not disclose the sound dialogue function in combination with the first application on the server side and the feature causing “the first application to react to an activation keyword such that the first application responds to the sound dialogue without reciting a reference to a specific sound agent service.” Rather, VAN OS, with reference to any key phrase in paragraph [0126] and in Figure 12 seems to show that when the user is using an application, that the virtual assistance on the client side includes an assistance greeting to prompt the user to make a request. As such, VAN OS does not indicate the feature of causing the first application to “react to an activation keyword such that the first application responds to the sound dialogue without reciting a reference to a specific sound agent service.”

In light of the amendment to claim 20 and the above-mentioned distinguishing features of claim 20 with respect to VAN OS, Applicant believes that claim 20 is in condition for allowance and requests reconsideration. (Remark page08, para03)
Examiners Response:
Applicant’s argument is respectfully considered but is moot based on the introduction of the new prior art of San-Jun Lee et al (US2015/0339098).

Withdrawal of Claim Rejections - 35 USC § 112

6.	Claim 20, 21, 26, 27 and 31 recited the limitation "the content." In "at least one processor configured to receive content; reproduce the received content process reproduction information regarding the content which is a reproduction target; and transmit the reproduction information to a server side that supplies a sound dialogue function related to a sound dialogue with a user who is watching the content.  There was insufficient antecedent basis for this limitation in the claim. Applicant has amended the claims to overcome the rejection. Examiner respectfully withdraws the rejection.
Claim Rejections - 35 USC § 103 
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

9. 	Claims 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Marcel Van OS et al (US 2015/0382047) in further view of San-Jun Lee et al (US 2015/0339098).


10.	Regarding independent claim 20, Marcel Van OS, herein after OS (US 2015/0282047) teaches a reception device (OS abstract para0057 fig 1 television ST box is a reception device) including:
at least one processor configured to receive content (OS para0077fig4 shows the processor 304 and receives the content at i/o system input 344 from the user device 102); 
reproduce the received content (OS para0057 where the content can be displayed or reproduced at display 112); 
	process reproduction information regarding the content which is a
reproduction target (OS processor 304 processes the content received per para0077 and 0057 reproduces the content which is a target); and 
transmit the reproduction information to a server side (OS para0059 where the reproduction content communicates with server system 110) that supplies a sound dialogue function related to a sound dialogue with a user who is watching the received content (OS para0060 where the server110 provides functionalities to client/user device 102 that includes audio system 226 for speech output using communication system 224 per para0071 and the queries or content can be on TV show which user is watching),
execute a second application executed on a client side that reproduces the content (OS para0069 fig 3 processor 304 reproduces the content from the client side device 103 using application 362 as a second application reproduces the content) , by allowing the second application to cooperate with a first application executed on the server side that is connected to the Internet (OS application 362 as a second application and 263 as a first application from client device are connected to internet 104 on server 110 in fig 1, and OS teaches application 362 as a second application and 263 as a first application from client devices are connected to internt108 on server system 110 which includes the server 110 and user device 102 including TV set up box as part of the system 100 which includes the server and client devices. So application execution are of the system which is a server and client being processed by processing module 118.); and 
But Van OS further fails to teach cause the first application to react to an activation keyword such that the first application responds to the sound dialogue without reciting a reference to a  specific sound agent service.
However, Lee et al (US 2015/0339098) teaches cause the first application to react to an activation keyword such that the first application responds to the sound dialogue without reciting a reference to a  specific sound agent service (Lee para0077 and 0078 where the user voice is activating without a service reference of the tv display from the previous search command or keyword to adjust the brightness or a query of user per para0081)

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Os et al with concept of using display apparatus, remote control apparatus system and controlling method of Lee et al. The motivation for doing so would be to have predictably and advantageously provided voice command from user with naming the application of the TV set where the commands from the user receives the replay without naming the service provider. Therefore, it would have been obvious to combine Os et al with Lee et al to obtain the invention as specified in claim 1.
11.		Regarding claim 21, Van OS et al in view of Lee et al teaches the reception device according to claim 20, wherein the at least one processor is configured to  supply the sound dialogue function, a user interface supplied by the specific sound agent service is used to realize the sound dialogue function (OS para0059 where i/o user interface from sever 110 using processing module as a sound dialogue supply function with external service 116, as a specific service, of the server supplies a sound using a client device 102); and
	the second application outputs a processing result obtained through the sound
dialogue function (OS para 0079 fig3 where the second application 362 of television set-top box outputs the audio/sound to the display 112 speaker of the television).
12.	Regarding claim 22, Van OS et al in view of Lee et al teaches the reception device according to claim 21, wherein a normal context at a time of using the specific sound agent service and a specific context at a time of using the sound dialogue function are received using the specific sound agent service (OS where the client device can be a sound agent service having a normal context on the screen a specific context on the device as shown in fig 11 and12per para 0125 and 0126), a keyword for validating the sound dialogue function is displayed (Os para0126 the key phrase can trigger the sound dialog as shown in fig 12)and notification information appropriate for the keyword is displayed only during a period in which the specific context is received (Os fig 12 where the notification for the keyword as a request or query shown in fig 14 as transcribed user speech).  

13.	Regarding claim 23, Van OS et al in view of Lee et al teaches the reception device according to claim 22, wherein the second application causes the notification information notified by the first application to be displayed (OS para 0126 where the interface 1254 in fig 14 displays the contents on the user device which has a first application and second application is from the TV top box).  
14.	Regarding claim 24, Van OS et al in view of Lee et al teaches the reception device according to claim 22, wherein an operation device that receives an operation related to the specific sound agent service causes the notification information notified by the first application to be displayed (OS fig 16 where the notification of photos are displayed on the user device).
15.	Regarding claim 25, regarding claim 25, Van OS teaches the reception device according to claim 22, wherein the user interface supplied by the specific sound agent service is supplied by the reception device or a sound processing device installed on the client side (OS the reception device is set-top box 104 has a user interface i/o subsystem as connected to peripheral interface 306 in fig 3).
16.	Regarding claim 26, Van OS et al in view of Lee et al teaches the reception device according claim 20, wherein the reproduction information includes at least identification information for identifying the received content, positional information indicating a reproduction time position in the received content, and information regarding a language of a sound or subtitles of the received content (Von OS fig 8b and 9 shows the reproduction of the query from the user and the reproduced information about the NY weather in display and the video clip on the tv set per para0118).  
17.	Regarding claim 27, Von OS in view of Lee et al teaches the reception device according to claim 21, wherein the received content is broadcast content delivered as a broadcast signal, and the second application is a broadcast application interlocking with the broadcast content (OS para0118 the content can be a media link from weather forecast channel Application).  
18.	Regarding claim 28, Von OS et al in view of Lee et al teaches the reception device according to claim 21, wherein the reception device notifies the user via notification information when the specific context is received and the notification in performed through a lamp on a separate operation device (Van OS abstract where the reception device which is Top-Box connected to television and displays the content on the TV which comes on with a power light/lamp not shown on the figures).  
19.	Regarding claim 29, Von OS et al in view of Lee et al teaches the reception device according to claim 21, wherein the reception device notifies the user via notification information when the specific context is received and the notification in performed through a lamp on the reception device or a separate operation device (Van OS abstract where the reception device which is Top-Box connected to television and displays the content on the TV which comes on with a power light/lamp not shown on the figures).  
20.	Regarding claim 30, Von OS et al in view of Lee et al teaches the reception device according to claim 20, comprising a separate operation device having a display function, the separate operation device being configured such that, in response to the user pressing an activation button, a sound processing device can be validated without speaking (Von Os para 0048 a separate operation device can be a mobile device or a remote control and can configured to operate display function). 
21.	Regarding claim 31, the arguments are analogues to claim21, are applicable and is rejected.
22.	Regarding claim 32, the arguments are analogues to claim22, are applicable and is rejected.
 23.	Regarding claim 33, the arguments are analogues to claim23, are applicable and is rejected.
24.	Regarding claim 34, the arguments are analogues to claim24, are applicable and is rejected.
25.	Regarding claim 35, the arguments are analogues to claim25, are applicable and is rejected.
26.	Regarding claim 36, the arguments are analogues to claim26, are applicable and is rejected.
27.	Regarding claim 37, the arguments are analogues to claim27, are applicable and is rejected.
28.	Regarding claim 38, the arguments are analogues to claim28, are applicable and is rejected.
29.	Regarding claim 39, the arguments are analogues to claim29, are applicable and is rejected.

Conclusion
30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677